Case 1:18-cv-08175-ER Document 157 Filed 08/08/19 Page 1 of 1

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

 

NEW YORK REGIONAL OFFICE Nancy A. BROWN
200 VESEY STREET, SUITE 400 TELEPHONE: (212) 336-1023
NEW YORK, NY 10281-1022 EMAIL: BROWNN@SEC.GOV

August 8, 2019
Via ECF and UPS Overnight

Hon. Edgardo Ramos

United States District Judge

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: SEC v. Honig, et al.;
No. 18 Civ. 8175 (ER)

Dear Judge Ramos:

We represent the Plaintiff, Securities and Exchange Commission (“Commission”), in this
action.

We write to advise the Court and the parties that the Commission’s New York Regional
Office continues to investigate matters that involve conduct of certain Defendants that is distinct
from and post-dates that charged in the Commission’s Amended Complaint. If the Commission
staff representing the Commission in this matter becomes aware of documents collected in that
investigation that are relevant to matters alleged in the Amended Complaint, we will produce
them to Defendants.

Respectfully submitted,

‘(tue —

rown

ce: All Defendants via ECF
